DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Murayama (US 2020/0319750) in view of Steinle et al. (US 2016/0132122).    
Regarding claim 1, Murayama discloses an apparatus (Figs 1-3; [0046], e.g., an input device 2) comprising: 
an operation unit ([0030, e.g., processing unit 30) configured to detect a position of an object being present perpendicular to a screen and receive ([0023], [0031]-[0032], e.g., detecting a position of the object 18 being present perpendicular to an operation screen 10), 
in a case where the position of the object being present perpendicular to the screen satisfies a first condition, a non-contact input based on the position of the object (Fig. 5A; [0039]-[0040], e.g., when the object 18 passes the first sensing layer 16 in the direction approaching the display surface 4, the operation unit receives a non-contact input on the operation screen 10), 
wherein, in a case where the position of the object being present perpendicular to the screen satisfies a second condition of being present closer to the screen than a position specified in the first condition, the operation unit determines that a single touch gesture is performed (Fig. 5B; [0041]-[0042], e.g., when the object 18 passes the second sensing layer 24, the operation unit determines that a single touch gesture is performed).  
Murayama does not disclose wherein the operation unit issues a warning without prohibiting an input based on the position of the object.
However, Steinle discloses an apparatus (Fig. 1; [0047], e.g., image display system) comprising: 
an operation unit ([0051], e.g., a computer 8) configured to detect a position of an object being present perpendicular to a screen ([0012], [0014], [0048]-[0049], e.g., detecting a position of the object 4 being present perpendicular to a display screen 1),
wherein, in a case where the position of the object being present perpendicular to the screen reaches or crosses a threshold, the operation unit issues a warning without prohibiting an input based on the position of the object (Fig. 3; [0048]-[0052], [0056], e.g., displaying a warning message when the object reaches or crosses a threshold distance from the screen).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Steinle in the invention of Murayama for providing a threshold in front of an operation screen in addition to a first sensing layer and a second sensing layer and issuing a warning message if a gesturing object touches or crosses the threshold in order to provide a sterility-preserving feedback with respect to control or input gestures in an operation system (see [0005]-[0010] of Steinle).   

Regarding claim 2, Murayama in view of Steinle further discloses the apparatus according to claim 1, wherein the warning is displayed on the screen of the operation unit (Steinle, Fig. 3; [0056]).  

Regarding claim 7, Murayama further discloses the apparatus according to claim 1, further comprising: 
a control unit configured to control the apparatus in accordance with an operation which is instructed by the operation unit (Fig. 3; [0030], e.g., a processing unit 30), 
wherein in a case where the position of the object being present perpendicular to the screen satisfies a third condition of being present farther from the screen than the position specified in the first condition (Fig. 5A; [0039]-[0040], e.g., the first detection unit 6 detects that the object 18 passes through the first sensing layer 16 in the direction approaching the operation screen 10),   
the operation unit displays a pointer based on the position of the object (Fig. 5A; [0040], e.g., displays a cursor 42 on the operation screen 10), wherein in a case where the first condition is satisfied, the control unit executes an input in accordance with a position of the pointer (Fig. 5B; [0041]-[0042], e.g., in the state that the cursor 42 is superimposed on the icon 14, an input is executed).  

Regarding claim 10, Murayama does not specifically disclose the apparatus according to claim 1, wherein the screen is a touch panel.  However, Steinle further discloses the apparatus wherein the screen is a touch panel ([0028], [0056], e.g., actual contact with the display can be detected by a touch screen).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Murayama in view of Steinle for providing a touch screen in order to determine when actual contact has occurred.  

Regarding claim 13, Murayama discloses a control method of an apparatus serving as an operation unit which receives (Figs 1-3; [0021]-[0023], e.g., an input device 2), in a case where a position of an object being present perpendicular to a screen satisfies a first condition, an input based on a position of the object (Fig. 5A; [0039]-[0049], e.g., when the object 18 passes the first sensing layer 16 in the direction approaching the operation screen 10, the operation unit receives an input on the operation screen 10), the control method of the apparatus comprising: 
detecting a position of the object being present perpendicular to the screen, and determining, in a case where the detected position of the object satisfies a second condition of being present closer to the screen than a position specified by the first condition, a single touch gesture (Fig. 5B; [0041]-[0042], e.g., when the object 18 passes the second sensing layer 24 in a state that the cursor 42 is superimposed on the icon 14, the operation unit determines the single touch gesture is performed).  
Murayama does not disclose the control method comprising:
issuing a warning without prohibiting an input based on the position of the object.
However, Steinle discloses an apparatus (Fig. 1; [0047], e.g., image display system) comprising: 
an operation unit ([0051], e.g., a computer 8) configured to detect a position of an object being present perpendicular to a screen ([0012], [0014], [0048]-[0049], e.g., detecting a position of the object 4 being present perpendicular to a display screen 1),
wherein, in a case where the position of the object being present perpendicular to the screen reaches or crosses a threshold, the operation unit issues a warning without prohibiting an input based on the position of the object (Fig. 3; [0048]-[0052], [0056], e.g., displaying a warning message when the object reaches or crosses a threshold distance from the screen).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Steinle in the invention of Murayama for providing a threshold in front of an operation screen in addition to a first sensing layer and a second sensing layer and issuing a warning message if a gesturing object touches or crosses the threshold in order to provide a sterility-preserving feedback with respect to control or input gestures in an operation system (see [0005]-[0010] of Steinle).   

Claim(s) 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Murayama (US 2020/0319750) in view of Steinle et al. (US 2016/0132122), and further in view of Tsukada et al. (US 2002/0196238).  
Regarding claim 3, Murayama in view of Steinle does not disclose the apparatus according to claim 1, wherein the warning is a warning sound output by the screen. 
However, Tsukada discloses an operation unit (Fig. 1; e.g., computer 4a) configured to output a warning sound by a screen ([0126], e.g., the computer 4a sends warning information to the display unit 1 which gives visual warning to the user and warning is issued simultaneously with a voice).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Tsukada in the invention of Murayama in view of Steinle for outputting a warning voice if a position of an object satisfies a second condition so that a warning message can be issued simultaneously with a voice.  

Regarding claim 11, Steinle further discloses adding a traditional touch screen interface to the screen for tracking an actual contact with the screen ([0056]).  
Murayama in view of Steinle does not specifically disclose the apparatus wherein in a case where the operation unit detects that the object comes into contact with the screen is detected, the operation unit switches an input function of the screen to a touch-input function.
However, Tsukada discloses an apparatus (Figs 1-3; [0047], e.g., a touch display device) wherein in a case where an operation unit ([0048], e.g., control unit 4) detects that an object comes into contact with a screen is detected, the operation unit switches an input function of the screen to a touch-input function (Fig. 4; [0048], [0051], [0057]-[0060], when a position detection output of the finger tip 6 of the touch panel 2 is received by the computer 4a , the computer 4a switches an input function of an infrared-type touch panel 3 to a touch-input function of the touch panel 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Tsukada in the invention of Murayama in view of Steinle for including another touch panel on a display screen in order to track an actual touch input on the screen.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Murayama (US 2020/0319750) in view of Steinle et al. (US 2016/0132122), and further in view of Marbach et al. (US 2018/0042685).    
Regarding claim 4, Murayama in view of Steinle does not disclose the apparatus according to claim 1, wherein the warning is a change of color of a background displayed on the screen.
However, Marbach discloses an apparatus configured to issue a warning by changing a color of a background displayed on a screen ([0022]-[0023], claim 12, e.g., changing a background color of the screen).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Marbach in the invention of Murayama in view of Steinle for changing a background color of a screen if a position of an object satisfies a second condition so that a warning message can be issued simultaneously with a change of a background color of a screen.    

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Murayama (US 2020/0319750) in view of Steinle et al. (US 2016/0132122), and further in view of Kim et al. (US 2021/0052756).  
Regarding claim 5, Murayama in view of Steinle does not specifically disclose the apparatus according to claim 1, wherein in a case where the operation unit detects that the object comes into contact with the screen, a notification of sterilization which prompts a user to sterilize the screen is displayed on the screen. 
However, Kim discloses an apparatus (Figs 1-2; [0065], e.g., a display apparatus 100), wherein in a case where an operation unit detects that an object comes into contact with a screen ([0077], e.g., detect a touch input on a display screen), a notification of sterilization which prompts a user to sterilize the screen is displayed on the screen (Fig. 23; [0351]-[0353], e.g., the display apparatus 100 informs the user of the need to sterilize the display panel by displaying an image indicating the number of touch inputs).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Kim in the invention of Murayama in view of Steinle for displaying an image to inform the user of the need to sterilize a display panel so that a  display apparatus is capable of sterilizing a surface of the display panel (Kim, [0006], [0363]-[0364]). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Murayama (US 2020/0319750) in view of Steinle et al. (US 2016/0132122), and further in view of Kim et al. (US 2021/0165987).      
Regarding claim 6, Murayama in view of Steinle does not disclose the apparatus according to claim 1, further comprising: an authentication unit configured to authenticate a user, and a storage unit configured to store, in a state where the user is authenticated by the authentication unit and in a case where the operation unit detects that the object comes into contact with the screen, information about the authenticated user.
However, Kim discloses an apparatus (Fig. 11, e.g., electronic apparatus 1000) comprising: 
an authentication unit ([0092]-[0093], e.g., fingerprint recognition module 1152) configured to authenticate a user, and a storage unit (e.g., CPU 1110) configured to store, in a state where the user is authenticated by the authentication unit and in a case where an operation unit detects that the object comes into contact with the screen, information about the authenticated user (e.g., the CPU stores the user’s input fingerprint from a touch input to the screen).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings of Kim in the invention of Murayama in view of Steinle for storing an input fingerprint detected from a touch input in order to perform user authentication for releasing a screen lock or performing online bank (see [0092] of Kim). 

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Murayama (US 2020/0319750) in view of Steinle et al. (US 2016/0132122), and further in view of Murayama (US 2020/0319791, hereinafter referred to as Murayama 791’).  
Regarding claim 8, Murayama further discloses the apparatus according to claim 7, wherein the operation unit is an infrared-type detection device having two rows of light sensor elements disposed in a direction perpendicular to the screen (see Figs 2 and 8; [0026], [0028], [0062]-[0067], e.g., first detection unit 6 and second detection unit 8 each discloses infrared light emitting units and infrared light receiving units),
wherein the third condition specifies that detection is executed by sensor elements disposed farthest from the screen in the perpendicular direction in a first row of sensor elements (Fig. 5A; [0040]), wherein the first condition specifies that detection is executed by sensor elements disposed in a second row (Fig. 5B; [0042]).
Steinle further discloses wherein the operation unit is an infrared-type detection device having infrared sensor elements, wherein the second condition specifies that detection is executed by sensor elements disposed close to the screen in the perpendicular direction (Fig. 1; [0013], e.g., infrared light can be used for projecting and/or monitoring the threshold).  
Murayama in view of Steinle does not specifically disclose wherein the infrared-type detection device having three rows of light sensor elements disposed in a direction perpendicular to the screen and wherein the second condition specifies that detection is executed by sensor elements disposed closest to the screen in the perpendicular direction among the three rows of sensor elements.
However, Murayama 791’ discloses an apparatus wherein an operation unit is an optical-type detection device having three rows of light sensor elements disposed in a direction perpendicular to a screen (see Fig. 6-9B; [0025]-[0026], [0047]-[0048], e.g., first detection unit 6, second detection unit 8, and third detection unit 48 each discloses a light emitting unit 22 and a light receiving unit 24).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Murayama 750’in the invention of Murayama in view of Steinle for using an infrared-type detection device having three rows of infrared sensor elements in order to detect whether a gesture object has crossed a threshold based on an infrared detection signal from sensor element disposed closest to an operation screen.  

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Murayama (US 2020/0319750) in view of Steinle et al. (US 2016/0132122), and further in view of Ichihara (US 2016/0202840).    
Regarding claim 9, Murayama in view of Steinle does not specifically disclose the apparatus according to claim 7, wherein the operation unit is a capacitance-type detection device which detects a position of an object with respect to the screen based on capacitance generated between the screen and the object, wherein the second condition specifies that the capacitance satisfies a condition with respect to a first threshold, wherein the first condition specifies that the capacitance satisfies a condition with respect to a second threshold greater than the first threshold, and wherein the third condition specifies that the capacitance satisfies a condition with respect to a third threshold greater than the second threshold.
However, Ichihara discloses an apparatus (Fig. 1; [0022], e.g., electronic device 100) comprising:
a capacitance-type detection device (e.g., a capacitive touch sensor 102) which detects a position of an object with respect to a screen based on capacitance generated between the screen and the object (e.g., generates a capacitance 104 between the surface thereof and the conductive object 103 in response to the proximity of the conductive object 103 at or within a certain distance), 
wherein a second condition specifies that the capacitance satisfies a condition with respect to a first threshold (Figs 3A-3B; [0036]-[0038], [0081], e.g., the capacitance satisfies a condition with respect to a first threshold 321), 
wherein a first condition specifies that the capacitance satisfies a condition with respect to a second threshold greater than the first threshold (e.g., the capacitance satisfies a condition with respect to a second threshold 322 greater than the first threshold 321), and 
wherein a third condition specifies that the capacitance satisfies a condition with respect to a third threshold greater than the second threshold (e.g., the capacitance satisfies a condition with respect to a third threshold 323 greater than the second threshold 322).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a capacitive touch screen as taught by Ichihara in the invention of Murayama in view of Steinle for detecting a proximity position of an object with respect to a capacitive touch screen based on various capacitance thresholds because it is well known in the art that a capacitive touch panel has proximity sensing capability and can be used for performing a non-contact input function.  

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Murayama (US 2020/0319750) in view of Steinle et al. (US 2016/0132122) and Tsukada et al. (US 2002/0196238), and further in view of Yoo (US 2013/0106775).  
Regarding claim 12, Murayama in view of Steinle and Tsukada does not specifically disclose the apparatus according to claim 11, wherein in a case where the input function of the screen is switched to the touch-input function, a non-contact input function of the apparatus is turned off for a certain period of time.
However, Yoo discloses an apparatus (Fig. 2; [0034], e.g., a mobile terminal 10) wherein in a case an input function of a capacitive touch panel is switched to a touch-input function of a resistive touch panel, a non-contact input function of the capacitive touch panel is turned off for a certain period of time (e.g., in the case of a configuration in which the capacitive touch panel 223 is put on top of the resistive touch panel 222, when proximity is recognized, the controller 21 switches to the resistive touch panel so that the capacitive touch panel is not driven (turned off for a certain period of time).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Yoo in the invention of Murayama in view of Steinle for turning off a non-contact input function of an infrared touch panel for a certain period of time in a case that an input function of an infrared-type touch panel is switched to a touch-input function of a touch panel in order to selectively drive one of an infrared-type touch panel and a second type touch panel based on a predetermined circumstance of use of an apparatus (see [0035] of Yoo).  

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372. The examiner can normally be reached 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HONG ZHOU/Primary Examiner, Art Unit 2623